Exhibit 10.1
2011 ANNUAL INCENTIVE AWARDS
GRANTED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN
TERMS AND CONDITIONS
     The following terms and conditions apply to the 2011 annual incentive cash
awards (the “Awards”) granted by Ryder System, Inc. under the Ryder System, Inc.
2005 Equity Compensation Plan (the “Plan”) a description of which is set forth
in the relevant Guide to the Annual Incentive Compensation Program (the “Guide”)
to which these terms and conditions are appended. No individual shall receive an
Award unless the Company has notified the individual of the Award and delivered
these Terms and Conditions and the Guide to the individual. Certain terms of the
Award, including the performance goals and target payout amounts, are also set
forth in the Guide and the payout grids titled “Incentive Payout Components by
Position” (“Payout Grid”) applicable to the Participant. The Compensation
Committee of the Company’s Board of Directors (the “Committee”) shall administer
the Awards in accordance with the Plan. Capitalized terms used herein and not
defined shall have the meaning ascribed to such terms in the Plan or the Guide.

  1.   General. The Award represents the right to receive a cash payment based
on the attainment of certain financial performance goals, on the terms and
conditions set forth herein, in the Guide and in the Plan, the applicable terms,
conditions and other provisions of which are incorporated by reference herein
(collectively, the “Award Documents”). It is intended that any Awards granted to
“Covered Employees” as that term is defined Section 162(m) of the Internal
Revenue Code of 1986, as amended, including any successor provisions and
regulations (the “Code”), shall qualify as “performance-based compensation” for
purposes of Section 162(m).         The Award Documents supersede any and all
prior oral representations, promises or guarantees relating to short-term
incentives or annual bonuses. All provisions of the Award Documents shall apply
unless otherwise prohibited by law.         In the event there is an express
conflict between the provisions of the Plan and those set forth in the Guide or
in these terms and conditions, the terms and conditions of the Plan shall
govern. Unless otherwise approved by the Committee, individuals who have written
agreements which specifically provide for annual incentive compensation other
than that which is provided under the Award or who are participants in any other
short-term incentive compensation plan of the Company or its subsidiaries and
affiliates are not eligible to receive an Award hereunder. The Company may, in
its sole discretion, provide discretionary or other bonuses to Company
employees, whether or not they receive an Award.         The terms and
conditions contained herein may be amended by the Committee as permitted by the
Plan; none of the terms and conditions of the Award may be amended or waived
without the prior approval of the Committee. Any amendment or waiver not
approved by the Committee will be void and have no force or effect. Any employee
or officer of the Company who authorizes any such amendment or waiver without
the prior approval of the Committee will be subject to disciplinary action up to
and including forfeiture of an Award and/or termination of employment (unless
otherwise prohibited by law). All decisions and determinations made by the
Committee relating to the Awards shall be final and binding on the Participant,
his or her beneficiaries and any other person having or claiming an interest
under the Plan.

 



--------------------------------------------------------------------------------



 



  2.   Financial Performance Goals; Performance Period. The Awards are intended
to reward Participants for the attainment by the Company of certain performance
goals during the period beginning on January 1, 2011 and ending on December 31,
2011 (the “Performance Period”). The performance metrics (the “Performance
Metrics”) and performance goals (the “Performance Goals”) applicable to a
Participant, the weight given to each of the Performance Metrics and any other
requirements or limitations of the Awards are approved by the Committee, may
vary based on the Participant’s Management Level, position and responsibilities
and will be set forth in the Guide and the Payout Grid applicable to such
Participant.         Once established, Performance Goals shall not be changed
during the Performance Period; provided, however, if the Committee determines
that external changes or other unanticipated business conditions have materially
affected the fairness of the Performance Goals, to the extent permitted by
Section 162(m) of the Code if applicable, then the appropriate adjustments may
be made to the Performance Goals (either up or down) during the Performance
Period.         The amount of the payment that the Participant is eligible to
receive (the “Payout Amount”) (expressed as a percentage of the Participant’s
Eligible Base Salary) in the event that the Performance Goals are achieved is
also set forth in the Guide.         For purposes of the Award, Eligible Base
Salary means the annual rate of pay for the Performance Period, excluding all
other compensation paid to the Participant during the year, including but not
limited to bonuses, incentives, commissions, car allowance, employee benefits,
relocation expenses, and any imputed income for which the Participant may be
eligible (all as more fully described in the Guide). As soon as practicable
after the end of the Performance Period, the Committee will determine the
attainment of the Performance Goals, to the extent applicable, in accordance
with generally accepted accounting principles (“GAAP”), provided that, the
Committee may, in its sole discretion and to the extent permitted under Section
162(m) of the Code, if applicable, exclude or include certain items from actual
results in determining performance including (i) changes in accounting
principle, standard or policy; (ii) changes in law or regulation; (iii) asset
impairments; (iv) restructuring charges; (v) discontinued operations; and
(vi) significant non-operational or non-recurring items, in each case, other
than those included in the Company’s 2011 business plan.         The Committee
may increase or decrease a Participant’s Payout Amount based on the
Participant’s individual performance by way of a performance modifier to the
extent provided in the Guide; provided, however that in no event may the Payout
Amount for a Participant that is in a Management Level 17 or above be increased
by way of a performance modifier.     3.   Payment. Subject to Sections 4 and 5
below and the provisions of the Guide, amounts payable with respect to the Award
will be payable in cash to the Participant following the determination that the
Performance Goals have been satisfied and the Committee’s (or Board, as the case
may be) approval of the payout. Payment shall be made during the 2012 calendar
year, but in no event later than March 15, 2012 (the applicable date, the
“Payment Date”), provided that the Participant is, on the Payment Date, and has
been from the first day of the Performance Period through the Payment Date,
continuously employed in good standing by the Company or a Subsidiary. No
Participant shall have a vested or accrued right to any payment under the Award.
For purposes of these terms and conditions, the Participant shall not be deemed
to have terminated his or her employment with the Company and its Subsidiaries
if he or she is then immediately thereafter employed by the Company or another
Subsidiary. Notwithstanding anything to the contrary set forth herein, (i) the
Company retains the right, in its sole and absolute discretion, to withhold
payment and participation,

2



--------------------------------------------------------------------------------



 



      from any Participant who violates or has violated any Company value,
principle, agreement, plan, procedure, protocol, policy or the rules contained
in the Award Documents even if there are no documented performance issues in the
Participant’s personnel file and (ii) if the Company has any claim against the
Participant for money or assets owed that have not been satisfied by the
Participant, the amount otherwise payable pursuant to the Award shall be reduced
by any such unpaid claims unless otherwise prohibited by law. The calculation of
amounts payable pursuant to the Award with respect to Participants outside of
the U.S. will be set forth in the Guide.     4.   New Hire, Promotion or
Transfer. Participants who are newly hired, promoted, or transferred into or out
of eligible positions, and those who move from one eligibility level to another,
will receive a pro-rata incentive based on the terms in effect for his/her
Management Level position, the portion of time spent in each position during the
Performance Period, the annual rate of pay and the target incentive award for
the eligible position(s).     5.   Termination of Employment; Temporary Leave.
Except as specifically set forth below, the Award will terminate and no amounts
will be paid under the Award following the termination of the Participant’s
employment as follows:

  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary: Notwithstanding anything herein to the contrary, (i) with respect to
Participants who are entitled to severance benefits under the terms and
conditions of any individual agreement or under the Company’s Executive
Severance Plan, any amounts due will be calculated in accordance with such
agreement or plan and (ii) with respect to Participants who are not otherwise
entitled to severance benefits under the terms of any individual agreement or
the Company’s Executive Severance Plan, the Award will terminate and no amounts
will be paid under the Award, provided that if a Participant’s employment is
terminated by the Company after October 1, 2011 but before the Payment Date as a
result of a reduction in force by the Company, or a location closing or loss of
business, as determined by the Committee, in its sole and absolute discretion,
the Participant shall be eligible to receive a payment hereunder, if the
Participant would have received a payment under the Award but for his or her
termination. Payment made to a terminated employee pursuant to the preceding
sentence shall only be made if the Participant has executed and delivered to the
Company a release in favor of the Company in form and substance satisfactory to
the Company, which has not been revoked, and shall not be made prior to the
effective date of such release.         Notwithstanding the foregoing, if the
Participant is terminated by the Company or a Subsidiary prior to the Payment
Date and is subsequently re-employed by the Company or a Subsidiary prior to the
Payment Date, such Participant shall be eligible to receive a pro-rata payment
on the Payment Date based on the number of days during the Performance Period
that the Participant was considered to be an active employee, as determined by
the Company, provided that, any such payment shall be reduced by any amounts
previously paid to Participant in connection with his or her termination of
employment pursuant to the preceding paragraph or otherwise in lieu of amounts
earned under the Award.         In the event that the Participant voluntarily
terminates his or her employment with the Company prior to the Payment Date,
(i) if the Participant is re-employed by the Company or a Subsidiary within
90 days of the effective date of such termination, but in any event prior to the
Payment Date, the Participant shall be

3



--------------------------------------------------------------------------------



 



      eligible to receive a pro-rata payment on the Payment Date based on the
number of days during the Performance Period that the Participant was considered
to be an active employee, as determined by the Company, provided that, any such
payment shall be reduced by any amounts previously paid to Participant in
connection with his or her termination of employment pursuant to the preceding
paragraph or otherwise in lieu of amounts earned under the Award; or (ii) unless
otherwise provided for herein, if the Participant is re-employed by the Company
or a Subsidiary more than 90 days after the effective date of such resignation,
but in any event before the end of the Performance Period, the Participant shall
be eligible to receive a pro-rata payment on the Payment Date based on the
number of days during the Performance Period that the Participant was considered
to be an active employee, as determined by the Company, after the Participant
was re-employed.     (b)   Death or Disability (including Disability
Retirement): If the death or Disability occurs after the end of the Performance
Period, the Participant (or his or her Beneficiary, in the event of death) shall
receive all amounts otherwise payable to him or her under the Award on the
Payment Date. If the death or Disability occurs during the Performance Period
and the Participant would have received a payment under the Award but for his or
her death or Disability, the Participant (or his or her Beneficiary, in the
event of death) will be eligible to receive a pro-rata payment based on the
amount otherwise payable to the Participant on the Payment Date and the number
of days during the Performance Period that the Participant was considered to be
an active employee, as determined by the Company.     (c)   Workers’
Compensation or Approved Leave of Absence: Except as otherwise set forth herein,
a Participant who takes an approved workers’ compensation leave or an approved
leave of absence during any portion of the Performance Period and is actively
employed for at least one hundred and eighty (180) days during 2011, as
determined by the Company, will be eligible to receive a payment on the Payment
Date (to the extent the Participant would have received a payment under the
Award but for his or her leave of absence), which will be pro-rated based on the
number of days during the Performance Period that the Participant is considered
to be an active employee, as determined by the Company.     (d)   Military Leave
of Absence: A Participant who takes an approved military leave of absence will
be eligible to receive a payment on the Payment Date (to the extent the
Participant would have received a payment under the Award but for his or her
military leave of absence) based on the Participant’s full Eligible Base Salary
regardless of the number of days worked during the Performance Period.     (e)  
Retirement: If the Retirement occurs after December 31, 2011 and before the
Payment Date, the Participant shall receive all amounts due to him or her under
the Award on the Payment Date. If the Retirement occurs on or prior to
December 31, 2011, the Award will terminate and no amounts will be paid under
the Award.

      As used herein, the term “Retirement” means termination of employment for
any reason (other than for Cause or by reason of death or Disability) upon or
following attainment of age 55 and completion of 10 years of service, or upon or
following attainment of age 65 without regard to years of service. As used
herein, the term “Cause” shall have the

4



--------------------------------------------------------------------------------



 



      meaning set forth in any individual, valid, written agreement between the
Participant and the Company or any Subsidiary, or, if none exists, shall mean a
determination of “Cause” under any applicable Severance Plan, as in effect on
the date hereof.     6.   Withholding Taxes; Section 409A. Payment of the Award
will be taxable to the Participant as ordinary income, subject to wage-based
withholding and reporting. The Company will satisfy this withholding obligation
by reducing the cash to be delivered in an amount sufficient to satisfy the
withholding obligations. This Section 6 shall only apply with respect to the
Company’s U.S. federal, state and local income tax withholding obligations. The
Company may satisfy any tax obligations it may have in any other jurisdiction in
any manner it deems, in its sole and absolute discretion, to be necessary or
appropriate. All payments made under the Award are intended to constitute
short-term deferral amounts excludible from the requirements of Section 409A of
the Code.     7.   Change of Control. Notwithstanding anything herein to the
contrary, in the event of a Change in Control of the Company during the
Performance Period, (i) with respect to Participants who are entitled to Change
of Control benefits under the terms of any individual agreement or any severance
plan or arrangement, the amount payable pursuant to this Award will be
calculated in accordance with such agreement or plan and (ii) with respect to
Participants who are not otherwise entitled to Change of Control benefits under
the terms of any individual agreement or any severance plan or arrangement, and
whose employment is terminated in connection with or as a result of the Change
of Control, upon approval by the Committee, the Participant will be entitled to
receive a pro-rata payment based on the number of days during the Performance
Period that the Participant is considered to be an active employee, as
determined by the Company, assuming target performance. This payment shall be
made no later than March 15, 2012.     8.   Sale of Business. If a business unit
is sold during the Performance Period, the Participants that are employees of
such business unit will receive a pro-rata payment. Such payment will be made
over time or in one lump sum, as determined by the Committee, provided that in
any event all payments will be made on or before March 15, 2012.     9.  
Statute of Limitations and Conflicts of Laws. All rights of action by, or on
behalf of the Company or by any shareholder against any past, present, or future
member of the Board of Directors, officer, or employee of the Company arising
out of or in connection with the Award or the Award Documents, must be brought
within three years from the date of the act or omission in respect of which such
right of action arises. The Awards and the Award Documents shall be governed by
the laws of the State of Florida, without giving effect to principles of
conflict of laws, and construed accordingly.     10.   No Employment Right.
Neither the grant of the Award, nor any action taken hereunder, shall be
construed as giving any employee or any Participant any right to be retained in
the employ of the Company. The Company is under no obligation to grant Awards
hereunder. Nothing contained in the Award Documents shall limit or affect in any
manner or degree the normal and usual powers of management, exercised by the
officers and the Board of Directors or committees thereof, to change the duties
or the character of employment of any employee of the Company or to remove the
individual from the employment of the Company at any time, all of which rights
and powers are expressly reserved.     11.   No Assignment. A Participant’s
rights and interest under the Award may not be assigned or transferred, except
as otherwise provided herein, and any attempted assignment or transfer shall be
null and void and shall extinguish, in the Company’s sole discretion, the
Company’s

5



--------------------------------------------------------------------------------



 



      obligation under the Award to make any payment thereunder.     12.  
Unfunded Plan. Any amounts owed under the Award shall be unfunded. The Company
shall not be required to establish any special or separate fund, or to make any
other segregation of assets, to assure payment of any amounts payable under the
Award.     13.   Definitions. Capitalized terms used above that are not defined
below have the meanings set forth in the Plan.

  (a)   “Change of Control” occurs when                   (i) any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) (a “Person”)
becomes the beneficial owner, directly or indirectly, of thirty percent (30%) or
more of the combined voting power of the Company’s outstanding voting securities
ordinarily having the right to vote for the election of directors of the
Company; provided, however, that for purposes of this subparagraph (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition by any employee benefit plan or plans (or related trust) of the
Company and its subsidiaries and affiliates or (B) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subparagraph (iii) below; or                   (ii) the individuals who,
as of January 1, 2007, constituted the Board of Directors of the Company (the
“Board” generally and as of January 1, 2007 the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to January 1, 2007 whose election, or nomination
for election, was approved by a vote of the persons comprising at least a
majority of the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the 1934 Act) (as in effect on January 23,
2000)) shall be, for purposes of this Plan, considered as though such person
were a member of the Incumbent Board; or                   (iii) there is a
reorganization, merger or consolidation of the Company (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Company’s outstanding Shares and
outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities ordinarily
having the right to vote for the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any

6



--------------------------------------------------------------------------------



 



      employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or                   (iv) there is a liquidation or
dissolution of the Company approved by the shareholders; or        
          (v) there is a sale of all or substantially all of the assets of the
Company.

  (b)   “Disability” means (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan of the
Company; or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.

7